Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-14 are allowed in view of amendment and remarks of 03/31/2021.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/25/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Tomita (JPH04297557A from IDS 12/17/2019).
Tomita discloses a non-oriented steel sheet having overlapping compositions as illustrated in Table 1 below.
Table 1
Element
Applicant
(weight %)
Tomita et al.
(weight %)
Overlap
(weight %)
Si
2-3.5
0.1-3.5
2-3.5
Al
0.3-2.5
<=1.5
0.3-1.5
Mn
0.3-2.5
0.1-0.9
0.3-0.9
Ge
0.0005-0.03
0.001-0.1
0.001-0.03
       N (claim 2)
<=0.004
<=0.005
<=0.004

<=0.004
<=0.005
<=0.004
       S (Claim 2)
<=0.004
<=0.015
<=0.004
Ti (claim 2)
<=0.003
0
0
Nb (claim 2)
<=0.003
0
0
V (Claim 2)
<=0.004
0
0


However, Tomita does not disclose instant claimed formula 2 and 2.
None of 36 Inventive Examples among Steel Kinds E, F, G, H, I and J (Tables 3 and 4) has a single example meeting instant claimed Formula 1 and 2 as illustrated in Appendix A of remarks 03/31/2021 (Page 8).  None of  36 Inventive Examples among Steel Kinds E, F, G, H, I and J (Tables 3 and 4) has a single example meeting instant claimed Si, Al, Mn, Ge range.  Closet Inventive example is Steel I, No b which has Si=2.51, Al=0.733, Mn=0.25, Ge=0.007, Formula 1 value=0.481143 and Formula 2 value=3.368.   Even if Formula 1 and Formula 2 values are met,  Mn=0.25 is outside claimed Mn 0.3-2.5%.  One of ordinary skill in the art would have no reason to increase Mn to be with 0.3-2.5% to meet Formula 1 and 2 value.
 Hence, there is no realistic reason why a skilled artisan would have modified the disclosure of Tomita particularly Steel I, No b to arrive at specific component and relationships set forth in instant claimed.
In addition, applicant has demonstrated criticality of formula 2 in instant application Table 1 which comparative Example Steel No 15 has Si, Al, Mn, Ga, Ge and Ga+Ge all meeting instant claimed ranges, but Formula 2 value is 5.7 which is higher than upper limit of 5.5 of 
No prior art can be found to disclose a non-oriented steel sheet having specific elemental composition ranges as well as formula I and II ranges.
Hence, claims 1-3 and 5-8 are in condition for allowance.  As a result of allowed product claim 1, withdrawn process claims 9-14 are rejoined to be allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
/JENNY R WU/Primary Examiner, Art Unit 1733